
	
		II
		112th CONGRESS
		2d Session
		S. 3308
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2012
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  furnishing of benefits for homeless veterans who are women or who have
		  dependents, and for other purposes.
	
	
		1.Improvements to benefits for
			 homeless veterans who are women or have dependents
			(a)Authorization
			 of per diem payments for furnishing care to dependents of certain homeless
			 veteransSection 2012(a) of
			 title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(4)Services for which a recipient of a grant
				under section 2011 of this title (or an entity described in paragraph (1)) may
				receive per diem payments under this subsection may include furnishing care for
				a dependent of a homeless veteran who is under the care of such homeless
				veteran while such homeless veteran receives services from the grant recipient
				(or
				entity).
					.
			(b)Minimum
			 expenditures on grant program for homeless veterans with special needs,
			 including women veterans
				(1)In
			 generalSection 2061(c) of such title is amended by adding at the
			 end the following new paragraph:
					
						(3)The Secretary shall ensure that the
				total amount of grants awarded under subsection (a) in a year is not less than
				the amount that is 15 percent of the total amount of grants awarded under
				section 2011 of this title in that
				year.
						.
				(2)Conforming
			 amendmentParagraph (1) of such section is amended—
					(A)by striking
			 for Medical Services for each and inserting the
			 following: “for ‘Medical Services’—
						
							(A)for
				each
							;
					(B)in subparagraph
			 (A), as designated by subparagraph (A), by striking the period at the end and
			 inserting ; and; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(B)for fiscal year 2013 and each fiscal
				year thereafter, such sums as may be necessary for the purposes of the program
				under this
				section.
							.
					
